VELVA L. PRICE, District Clerk, Travis County Courthouse, Third Floor

              RECEIPT AND EXECUTION OF MANDATE FROM
                       THE COURT OF APPEALS
                  BY THE CRIMINAL DISTRICT CLERK

Mr. Jeffrey D. Kyle, Clerk                                March 10, 2015
Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547
                                                                            March 13, 2015
Criminal Division
P.O. Box 679004,
Austin, Texas, 78767

       Re:    No. 03-14-00144-CR
              (Trial Court No.D-1-DC-12-301971)

       Styled: FRANK HOWARD MCMARION
               vs.
               The State of Texas

Dear Mr. Kyle:

Pursuant to Texas Rule of Appellate Procedure 87(b)(1), I hereby forward my acknowledgment
of the receipt and the execution of the mandate on MARCH 10, 2015 from the Court of Appeals
in the above cause. The official execution of this mandate is recognized by the Travis County
Sheriff whereas the capias after mandate, official notice of mandate, or transfer of inmate to
proper authorities, has been executed and or is in the process of being executed hereby placing
the defendant within the proper jurisdiction of the trial court.
                                              Respectfully,

                                            VELVA L. PRICE
                                            District Clerk
                                            Travis County, Texas



                                    By:     _________________________________
                                            Deputy,JESSICA CONTRERAS

                                                                                    C23 - 000001020
                                    COUNTY OF TRAVIS
                                     STATE OF TEXAS


VELVA L. PRICE
District Clerk


March 10, 2015


Records Office
Box 99
Institutional Division
Texas Department of Criminal Justice
Huntsville, Texas 77340


       RE: D-1-DC-12-301971
           State Vs. FRANK HOWARD MCMARION
Dear Sirs:

       You will find enclosed herewith a certified copy of the Mandate from the Court of
Appeals which has been received and filed, and affirms the judgment of the trial court in the
above referenced cause for which the defendant is incarcerated in your facility.


                                     Respectfully,
                                     VELVA L. PRICE
                                     District Clerk, Travis County, Texas




                                By:_______________________________________


Enclosures


                                                                                      C23 - 000001020